Case 14-37029        Doc 54     Filed 05/07/19     Entered 05/07/19 15:03:36          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-37029
         Nicole A Gaines

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/13/2014.

         2) The plan was confirmed on 12/19/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/09/2016, 08/24/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/28/2016, 07/05/2018.

         5) The case was completed on 02/26/2019.

         6) Number of months from filing to last payment: 52.

         7) Number of months case was pending: 55.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,150.00.

         10) Amount of unsecured claims discharged without payment: $8,711.12.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-37029      Doc 54    Filed 05/07/19       Entered 05/07/19 15:03:36                 Desc         Page 2
                                                 of 3



 Receipts:

        Total paid by or on behalf of the debtor             $22,557.13
        Less amount refunded to debtor                          $833.88

 NET RECEIPTS:                                                                                  $21,723.25


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,091.82
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,091.82

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICASH LOANS LLC            Unsecured         800.00      1,074.89         1,074.89        107.49         0.00
 GREAT LAKES CREDIT UNION       Unsecured         340.00        298.00           298.00          29.80        0.00
 GREAT LAKES CREDIT UNION       Unsecured      1,279.00       1,279.00         1,279.00      1,279.00         0.00
 KEYNOTE CONSULTING INC         Unsecured      1,821.00       2,269.81         2,269.81        226.98         0.00
 PROGRESSIVE FINANCE            Secured        1,279.00       1,279.00         1,279.00      1,279.00       90.47
 PROGRESSIVE FINANCE            Unsecured            NA       1,003.35         1,003.35        100.34         0.00
 SPRINT                         Unsecured         392.00           NA               NA            0.00        0.00
 TMOBILE/ENHANCED RECOVERY CO   Unsecured         265.00           NA               NA            0.00        0.00
 VISTA MEDICAL CENTER EAST      Unsecured         161.00           NA               NA            0.00        0.00
 VISTA MEDICAL CENTER WEST      Unsecured      1,377.00            NA               NA            0.00        0.00
 WARREN NEWPORT PUBLIC LIBRAR   Unsecured          72.00           NA               NA            0.00        0.00
 CASHNETUSA.COM                 Unsecured         300.00           NA               NA            0.00        0.00
 COMCAST CABLE COMMINICATIONS   Unsecured         104.00           NA               NA            0.00        0.00
 CONSUMERS COOP CREDIT UNION    Unsecured         418.00           NA               NA            0.00        0.00
 EDUCATION DEPT OF ED/NELN      Unsecured      2,317.00            NA               NA            0.00        0.00
 EDUCATION DEPT OF ED/NELN      Unsecured      1,020.00            NA               NA            0.00        0.00
 GDYR/CBNA                      Unsecured         290.00           NA               NA            0.00        0.00
 SYNCHRONY BANK                 Unsecured         692.00        825.91           825.91          82.59        0.00
 US DEPARTMENT OF EDUCATION     Unsecured      3,700.00       7,539.09         7,539.09        753.91         0.00
 WELLS FARGO DEALERS SERVICES   Secured        9,265.00       9,265.00         9,265.00      9,265.00    3,371.59
 WELLS FARGO DEALERS SERVICES   Unsecured            NA         452.62           452.62          45.26        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-37029        Doc 54      Filed 05/07/19     Entered 05/07/19 15:03:36              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                            $9,265.00          $9,265.00            $3,371.59
       All Other Secured                                  $1,279.00          $1,279.00               $90.47
 TOTAL SECURED:                                          $10,544.00         $10,544.00            $3,462.06

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $14,742.67          $2,625.37               $0.00


 Disbursements:

         Expenses of Administration                             $5,091.82
         Disbursements to Creditors                            $16,631.43

 TOTAL DISBURSEMENTS :                                                                      $21,723.25


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/07/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
